         Case 3:19-cv-05711-EMC Document 49 Filed 06/25/20 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


 Date: June 25, 2020               Time: 10:26-10:34=          Judge: EDWARD M. CHEN
                                         8 Minutes

 Case No.: 19-cv-05711-EMC         Case Name: Abante Rooter and Plumbing, Inc. v. Total
                                   Merchant Services, LLC


Attorney for Plaintiff: Taylor Smith
Attorney for Defendant: Lawren Zann

 Deputy Clerk: Angella Meuleman                      Court Reporter: Marla Knox

                       PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference held.


                                          SUMMARY

Parties stated appearances.

Parties requested extension of Class Certification deadlines by 90 days. Court granted.
Documents from third party to be produced within 2 weeks. Mediation to be completed by August
31, 2020. Parties promptly to take all steps necessary to prepare for meaningful mediation.

Amended Scheduling Order to issue.

Further Case Management Conference set 9/24/2020 at 10:30 a.m. Joint cmc statement due
9/17/2020.
